Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Brett Kelly (Reg. No 79,498) on Wednesday, September 7, 2022.

The application has been amended as follows:
1.	(Currently Amended) A method for managing a data processing flow at an application server, comprising:
hosting, at the application server, a cloud-based collaboration application comprising at least a cloud-based collaborative document;
receiving, from a source device, an instance of the data processing flow for a flow application based at least in part on a first user input sent from a user device to the cloud-based collaboration application at the application server, wherein the instance of the data processing flow comprises a sequence of data processes comprising one or more elements representing one or more actions to execute using data and one or more connectors representing one or more paths for executing the one or more actions at runtime;
embedding the flow application in the cloud-based collaboration application based at least in part on receiving the instance of the data processing flow, wherein the embedding comprises embedding the data processing flow in the cloud-based collaborative document and sending the instance of the data processing flow to the user device for display in a user interface of the user device displaying the cloud-based collaborative document;
receiving, at the embedded flow application in the cloud-based collaboration application, a plurality of user inputs from a plurality of users operating a plurality of user devices in communication with the application server;
modifying the instance of the data processing flow based at least in part on [[a]] the received plurality of user inputs ; and
transmitting, to the source device, the modified instance of the data processing flow based at least in part on a second user input to the cloud-based collaboration application.
2.	(Original) The method of claim 1, further comprising:
receiving the first user input to the cloud-based collaboration application; and
transmitting, to the source device, a request for the instance of the data processing flow based at least in part on receiving the first user input, wherein receiving the instance of the data processing flow is based at least in part on transmitting the request.
3.	(Previously Presented) The method of claim 2, wherein:
the first user input comprises a first request to embed the instance of the data processing flow for the flow application in the cloud-based collaboration application; and
the instance of the data processing flow is created at the source device.
4.	(Original) The method of claim 1, further comprising:
receiving a third user input to the cloud-based collaboration application, the third user input comprising a request to create a new instance of a second data processing flow for the flow application; and
creating the new instance of the second data processing flow based at least in part on receiving the third user input and embedding the flow application in the cloud-based collaboration application.
5.	(Currently Amended) The method of claim 1, further comprising:
identifying an update to the data processing flow based at least in part on the received plurality of user inputs , wherein the instance of the data processing flow is modified based at least in part on the update to the data processing flow.
6.	(Original) The method of claim 5, further comprising:
transmitting, to at least a first user device and a second user device, the modified instance of the data processing flow for display.
7.	(Original) The method of claim 5, further comprising:
transmitting, to at least a first user device and a second user device, a link of the cloud-based collaboration application to access the modified instance of the data processing flow.
8.	(Original) The method of claim 5, wherein the modified instance of the data processing flow comprises a second sequence of data processes different from the sequence of data processes.
9.	(Currently Amended) The method of claim 1, further comprising:

identifying a comment associated with the data processing flow based at least in part on  at least one of the received plurality of user inputs.
10.	(Canceled)
11.	(Currently Amended) The method of claim 1, further comprising:
transmitting, to at least a first user device and a second user device, the cloud-based collaboration application for display, wherein the plurality of user inputs is received  from one or more of the first user device and the second user device.
12.	(Original) The method of claim 1, wherein the plurality of user inputs are associated with the data processing flow, further comprising:
receiving, from the source device, a second instance of a second data processing flow for the flow application based at least in part on a third user input to the cloud-based collaboration application; and
modifying the second instance of the second data processing flow based at least in part on the plurality of user inputs associated with the data processing flow and receiving the second instance of the second data processing flow.
13.	(Canceled)
14.	(Currently Amended) A method for managing a data processing flow at a source device, comprising:
receiving, at the source device and from an application server, a request for a first instance of the data processing flow from a flow application hosted at the source device, wherein the first instance of the data processing flow comprises a first sequence of data processes comprising one or more elements representing one or more actions to execute using data and one or more connectors representing one or more paths for executing the one or more actions at runtime;
transmitting, from the source device and to the application server, the first instance of the data processing flow based at least in part on the request;
receiving, at the source device and from the application server, a second instance of the data processing flow, wherein the second instance of the data processing flow is based at least in part on the first instance of the data processing flow and a plurality of user inputs from a plurality of users operating a plurality of user devices in communication with the application server, and wherein the second instance of the data processing flow comprises a second sequence of data processes different from the first sequence of data processes; and
updating the data processing flow from the first instance to the second instance in the flow application hosted at the source device based at least in part on receiving the second instance from the application server.
15.	(Original) The method of claim 14, further comprising:
receiving, at the source device, an update to the data processing flow based at least in part on a user input to the flow application hosted at the source device; and
updating the data processing flow in the flow application hosted at the source device based at least in part on receiving the update.
16.	(Original) The method of claim 14, wherein receiving the second instance of the data processing flow is based at least in part on a user input to a cloud-based collaboration application hosted at the application server.
17.	(Previously Presented) The method of claim 16, wherein the cloud-based collaboration application comprises a cloud-based collaborative document.
18.	(Currently Amended) An apparatus for managing a data processing flow at an application server, comprising:
a processor;
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
host, at the application server, a cloud-based collaboration application comprising at least a cloud-based collaborative document;
receive, from a source device, an instance of the data processing flow for a flow application based at least in part on a first user input sent from a user device to the cloud-based collaboration application at the application server, wherein the instance of the data processing flow comprises a sequence of data processes comprising one or more elements representing one or more actions to execute using data and one or more connectors representing one or more paths for executing the one or more actions at runtime;
embed the flow application in the cloud-based collaboration application based at least in part on receiving the instance of the data processing flow, wherein the embedding comprises embedding the data processing flow in the cloud-based collaborative document and sending the instance of the data processing flow to the user device for display in a user interface of the user device displaying the cloud-based collaborative document;
receive, at the embedded flow application in the cloud-based collaboration application, a plurality of user inputs from a plurality of users operating a plurality of user devices in communication with the application server;
modify the instance of the data processing flow based at least in part on [[a]] the received plurality of user inputs ; and
transmit, to the source device, the modified instance of the data processing flow based at least in part on a second user input to the cloud-based collaboration application.
19.	(Original) The apparatus of claim 18, wherein the instructions are further executable by the processor to cause the apparatus to:
receive the first user input to the cloud-based collaboration application; and
transmit, to the source device, a request for the instance of the data processing flow based at least in part on receiving the first user input, wherein receiving the instance of the data processing flow is based at least in part on transmitting the request.
20.	(Previously Presented) The apparatus of claim 19, wherein:
the first user input comprises a first request to embed the instance of the data processing flow for the flow application in the cloud-based collaboration application; and
the instance of the data processing flow is created at the source device.
21.	(Previously Presented) The method of claim 1, wherein modifying the instance of the data processing flow comprises:
adding, modifying, or deleting an element of the instance of the data processing flow, adding, modifying, or deleting a connector of the instance of the data processing flow, or any combination thereof to obtain the modified instance of the data processing flow.
22.	(Previously Presented) The method of claim 14, wherein updating the data processing flow from the first instance to the second instance comprises:
adding, modifying, or deleting an element of the first instance of the data processing flow, adding, modifying, or deleting a connector of the first instance of the data processing flow, or any combination thereof to obtain the second instance of the data processing flow.




Allowable Subject Matter
Claims 1-9, 11, 12, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach the amended limitation(s) in the independent claims in combination with the other elements of the independent claims.  Further, the amended limitation(s) in the independent claims in combination with the other elements of the independent claims provides a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention.

Jemiolo et al. (U.S. Pre-Grant Publication No. 2015/0277727, hereinafter referred to as Jemiolo) teaches a method for managing a data processing flow at an application server, comprising:
hosting, at the application server, a cloud-based collaboration application comprising at least a cloud-based collaborative document;
Jemiolo teaches hosting an application in a cloud-based server (Para. [0032] & [0078])) and using a WYSIWYG environment which “allows an author to view something very similar to the end result while the document is being created” (Para. [0015]) thereby teaching the collaboration application being a document application for viewing and editing documents. Jemiolo further teaches “content store 122 can include both walkthroughs and content use by the live application trial version…[including] technical documents, source code, graphics, contacts, etc.” (Para. [0029]) where the “Publisher Collaboration Engine 118 creates a step facsimile of a user interface that represents objects inboked by the walkthrough source code or produced by the live application under direction of the walkthrough” (Para. [0030]) teaching the collaborative walkthroughs as being cloud-based collaborative documents.
receiving, from a source device (Publisher Collaboration Engine 118), an instance of the data processing flow for a flow application based at least in part on a first user input to the cloud-based collaboration application, wherein the instance of the data processing flow comprises a sequence of data processes (walkthrough source code or documents) comprising one or more elements representing one or more actions to execute using data (actions comprising set behaviors created in using authoring tool) and one or more connectors representing one or more paths for executing the one or more actions at runtime;
Jemiolo teaches “different branches or versions of a publishing author’s original work, such as walkthrough source code or documents are created using publisher collaboration engine 118 and stored in content store 122” (Para. [0029]). Jemiolo further teaches “the publisher collaboration engine 118 creates WYSIWYG outputs or step facsimiles of changes proposed by contributing authors (Para. [0030]). 
Jemiolo also teaches the collaborative walkthrough comprising “actions…created in the authoring tool by the original author” and also editable by a reviewer or co-author including making changes to behaviors within the action (Paras. [0018]-[0022]) where authors use “a set of pre-packaged behaviors that can be executed and conditions that can be tested when the trials code determines that a step may be finished” (Para. [0038]). Jemiolo teaches that an example action associated with a “click save” button with a description that selecting the button during runtime of the walkthrough saves the new task and returns to the contact’s details (Para. [0039]) thereby teaching a path to the function/behavior used to carry out the actions at run time.
embedding the flow application in the cloud-based collaboration application based at least in part on receiving the instance of the data processing flow;
Jemiolo teaches “a publisher collaboration engine 118 can be communicably coupled to a user computing device 165 via different network connections, such as the Internet or a direct network link” (Para. [0031]) where “live application trial version 108 and application 166 can take one of a number of forms, running in a browser or as an application” where “application 166 can run as an engagement console on a computer desktop application (Para. [0032]).
modifying the instance of the data processing flow based at least in part on a plurality of user inputs to the embedded flow application in the cloud-based collaboration application from a plurality of users; and
Jemiolo teaches modifying a branch of the walkthrough, which starts out as the original author’s work, wherein the modifications are comments and/or proposed changes from co-authors or contributors (Para. [0023]).
transmitting, to the source device, the modified instance of the data processing flow based at least in part on a second user input to the cloud-based collaboration application.
Jemiolo teaches “the authoring tool 205 provides the live system appearance in a workspace, exports new or updated walkthroughs, and provides a user interface 220 for editing text and metadata for walkthrough steps” where “up-to-date walkthrough and step data are available in content store 122 for the user interface 220” (Para. [0037]).

Martinez (U.S. Pre-Grant Publication No. 2013/0218829) teaches a document management system and method for coordinating synchronized modifications and secure, scalable, multi-level, and controlled access to data content and documents over a computer network between multiple content owners and/or reviewers.

Massand (U.S. Pre-Grant Publication No. 2013/0246901) teaches a system and method for collaborating information over a network where processors may maintain documents in the storage device and publish content links to the documents in a workspace rendered by a collaboration platform.

Richardson et al. (U.S. Pre-Grant Publication No. 2009/0327302) teaches synchronization and collaboration within peer-to-peer and client/server environments where the client systems may participate in peer-to-peer synchronization flows where the synchronization flows represent updates made locally to shared workspaces of the client systems and establish a client/server relationship between the client systems and a server system to participate in client/server synchronization flows.

Rodriguez et al. (U.S. Pre-Grant Publication No. 2018/0367484) teaches embedding an application within a messaging application for interaction and display to user devices participating in the chat conversation.

Roos et al. (U.S. Pre-Grant Publication No. 2016/0259630) teaches a model share server for receiving internal representations of visual model-based applications and converting them into visual representations for display on an external webpage or document to be shared visually with multiple client systems.

Wilde et al. (U.S. Pre-Grant Publication No. 2017/0257406) teaches managing messages and comments about collaboratively edited electronic documents and has associated activity data and comment data, where a type of activity data includes messages among users.

Kaddoura et al. (U.S. Pre-Grant Publication No. 2021/0019846) teaches an integrated platform that automates task generation including platforms for sharing, modifying, automating, and scheduling real-estate content (e.g., contracts, documents, articles, etc.) where the platform utilizes a CRM engine that may enhance a user connectivity.

Pearl et al. (U.S. Pre-Grant Publication No. 20170048285) teaches managing content in a cloud-based service platform that stores workflow objects associated with folders and/or files where the workflow objects comprise workflow metadata that describes a workflow as a set of workflow tasks to be carried out in a progression. The reference further teaches processing of a workflow task and/or carrying out a portion of the progression includes modification of shared content objects.

Stull et al. (U.S. Pre-Grant Publication No. 2009/0271713) teaches document collaboration by transforming and reflecting a document object model. A DOM representation of a document to be shared is obtained at a host computer, transformed, and reflected to one or more participant computers. Each of the participant computers receives the DOM representation of the document and renders and displays the DOM representation locally. When the DOM representation is modified, changes to the DOM representation may also be transmitted to the participant computers, rendered, and displayed. Events occurring with respect to the DOM may also be synchronized between the host and participant computers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195. The examiner can normally be reached Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F MAY/Examiner, Art Unit 2154                                                                                                                                                                                                        9/9/2022

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154